t c memo united_states tax_court kenneth j sigel petitioner v commissioner of internal revenue respondent docket no filed date kenneth j sigel pro_se frederick petrino for respondent memorandum opinion swift judge this case is before us on respondent's motion to dismiss the issue presented is whether we lack jurisdiction over petitioner's claims that an addition_to_tax under sec_6654 should be waived and that assessed interest should be abated under sec_6404 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue background as a result of an error by petitioner in the computation of his estimated income_tax due_date petitioner underpaid estimated income_tax for the last quarter of by approximately dollar_figure upon recognizing the error on date petitioner filed early his individual federal_income_tax return for and petitioner paid the above dollar_figure plus additional taxes owed on date respondent indicated by letter to petitioner that petitioner owed dollar_figure as an addition_to_tax under sec_6654 relating to petitioner's dollar_figure underpayment of estimated income_tax for the last quarter of and that petitioner owed dollar_figure of interest with respect thereto on date by letter to respondent's office_of_the_taxpayer_advocate in memphis tennessee petitioner requested that based on his unblemished record in years before of full compliance with federal tax laws the dollar_figure addition_to_tax be waived and that the dollar_figure of interest be abated on date respondent mailed a letter to petitioner explaining generally how additions to tax for underpayment_of_estimated_income_taxes are computed on date by letter to respondent's office_of_the_taxpayer_advocate in nashville tennessee petitioner again requested waiver of the dollar_figure addition_to_tax and abatement of the dollar_figure of interest by letter dated date respondent's nashville office_of_the_taxpayer_advocate informed petitioner that his requests for waiver of the addition_to_tax and for abatement of the interest were denied because it was concluded that petitioner's dollar_figure underpayment of estimated income_tax for the last guarter of was not caused by casualty disaster or other unusual circumstances and because it was concluded that imposition of the addition_to_tax would not be against equity and good conscience the letter from respondent also informed petitioner that he possessed certain appeal rights but the letter did not explain those appeal rights on date petitioner filed his petition with the tax_court seeking relief from the above addition_to_tax and abatement of the above interest at the time the petition was filed petitioner resided in the bronx new york as of date the date of trial petitioner had not filed a form_843 claim_for_refund and request for abatement of interest and respondent had not issued to petitioner a notice of final_determination with regard thereto q4e- discussion sec_6654 provides additions to tax for taxpayers who fail to pay a sufficient amount of estimated income taxes see 75_tc_1 hart v commissioner tcmemo_2000_78 respondent has the authority to waive a sec_6654 addition_to_tax where respondent determines that by reason of a casualty disaster or other unusual circumstances the imposition of such addition_to_tax would be against equity and good conscience sec_6654 e a generally the tax_court has jurisdiction to redetermine additions to tax attributable to a deficiency under the deficiency procedures of sec_6213 see reese v commissioner tcmemo_1997_346 because such additions to tax generally are assessed and collected in the same manner as income taxes respondent generally issues a notice_of_deficiency before collecting those additions to tax see sec_6665 and b a taxpayers may then petition the tax_court within days of receiving the notice_of_deficiency to redetermine the additions to tax determined by respondent see sec_6213 additions to tax under sec_6654 however are subject_to the deficiency procedures of sec_6213 only if no federal_income_tax return was filed for the year before the court and the tax_court therefore has jurisdiction to redetermine additions to tax under sec_6654 only if no federal_income_tax return was filed see sec_6665 meyer v commissioner 97_tc_555 hart v commissioner tcmemo_2000_78 miner v commissioner tcmemo_1999_358 harvey v commissioner tcmemo_1999_229 fujita v commissioner tcmemo_1999_164 affd without published opinion 225_f3d_662 9th cir cherry v commissioner tcmemo_1998_360 reese v commissioner supra in other words if a federal_income_tax return is filed for the year before the court a proposed sec_6654 addition_to_tax will not be subject_to the deficiency procedures of sec_6213 no notice_of_deficiency will be mailed to the taxpayer and the tax_court will not have jurisdiction to redetermine the addition_to_tax under sec_6654 relating to the underpayment of estimated income_tax see sec_6665 as stated petitioner timely filed his federal_income_tax return accordingly we lack jurisdiction under sec_6665 to redetermine the dollar_figure addition_to_tax relating to petitioner's underpayment of estimated income_tax for the last guarter of with regard to petitioner's claim that we abate the dollar_figure of interest the tax_court under sec_6404 1i does not have jurisdiction to decide whether respondent's failure to abate interest under sec_6404 constitutes an abuse_of_discretion unless or until respondent has made a final_determination not to abate interest see 110_tc_20 declining to treat a notice_of_deficiency as notice of final_determination not to abate interest dai ho cho v -- - commissioner tcmemo_1998_363 declining to treat respondent's 6-month delay responding to a formal request for abatement of interest as final_determination not to abate interest in order for respondent to make a final_determination regarding a request for abatement of interest sec_301_6404-1 proced admin regs directs that taxpayers first file with respondent's appropriate office a formal request for abatement form_843 see also bourekis v commissioner supra pincite as of date petitioner had not filed a form_843 and respondent had not made a final_determination with regard to petitioner's request for abatement of the dollar_figure of interest accordingly we lack jurisdiction thereof while we empathize with petitioner's situation in light of the unclear letters petitioner received from respondent ’ we simply do not have jurisdiction to grant petitioner relief from either the addition_to_tax or the related interest in respondent's date date and date letters to petitioner respondent did not inform petitioner that before respondent could make a final_determination with regard to the abatement of the dollar_figure of interest petitioner must submit a form_843 claim_for_refund and request for abatement of interest to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction
